     Case 4:19-cv-00047-ALM Document 1 Filed 01/21/19 Page 1 of 5 PageID #: 1



                        UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

WINDOW WORLD OF BATON                         §
ROUGE, LLC                                    §
                                              §
          Plaintiff,                          §
                                              §
v.                                            §             Case No. 4:19-cv-47
                                              §
COLONY INSURANCE COMPANY                      §
AND HALLMARK SPECIALTY                        §
INSURANCE COMPANY                             §
                                              §
          Defendants.

                       DEFENDANT COLONY INSURANCE COMPANY’S
                        NOTICE OF REMOVAL TO FEDERAL COURT

TO THE HONORABLE COURT:

        Pursuant to 28 U.S.C. Sections 1332, 1441, and 1446, and Local Rule 81, Defendant

Colony Insurance Company files this Notice of Removal and respectfully shows that removal is

timely and diversity jurisdiction exists.

1.      Removal is Timely

        On December 13, 2018, Plaintiff Window World of Baton Rouge, LLC filed its Original

Petition, in the matter styled Window World of Baton Rouge, LLC v. Colony Insurance Company

and Hallmark Specialty Insurance Company, No. 296-06567-2018, in the 296th Judicial District

Court of Collin County, Texas. See Tab 4, pps. 12-19. The Petition was served upon Colony on

December 22, 2018. See Tab 3, pps. 9-11. Service has not yet been made upon Defendant

Hallmark Specialty Insurance Company as of the date of filing this Notice of Removal.

Accordingly, removal is timely. See 28 U.S.C. 1446(b)(1).




DEFENDANT COLONY INSURANCE COMPANY’S
NOTICE OF REMOVAL TO FEDERAL COURT                                                    Page 1
     Case 4:19-cv-00047-ALM Document 1 Filed 01/21/19 Page 2 of 5 PageID #: 2



2.      Diversity of Citizenship

        Removal is proper under Sections 1446(a) and 1332(a) because there is complete

diversity of citizenship between Plaintiff and Defendants. For purposes of diversity of

citizenship, Window World is a business resident and citizen of Baton Rouge, Louisiana. Tab. 4,

p. 13 ¶ 2. Colony is a citizen of the State of Virginia, being an insurance company formed

pursuant to the laws of Virginia and having its principal place of business in Virginia. See Hertz

Corp. v. Friend, 559 U.S. 77, 80 (2010). Plaintiff’s Petition incorrectly indicates that Hallmark is

a Texas citizen. To the contrary, Hallmark is a citizen of the State of Oklahoma, being an

insurance company formed pursuant to the laws of Oklahoma and having its principal place of

business in Oklahoma.

        In any event, as Plaintiff is not a citizen of the same state as any Defendant, the parties are

completely diverse within the meaning of Section 1332(a). As such, the removal of this Lawsuit is

proper under Sections 1446(a) and 1332(a).

3.      Venue is Proper

        Venue is proper in the United States District Court for the Eastern District of Texas,

Sherman Division, under 28 U.S.C. Sections 124(b)(2) and 1446(a) because the Eastern District

of Texas, Sherman Division encompasses Collin County, Texas and is “the district and division

embracing the place where such action is pending.”

4.      Amount in Controversy

        Plaintiff’s Petition does not include a specific damages amount which calculates the total

alleged actual and punitive or treble damages Plaintiff seeks. However, a cursory review of

Plaintiff’s allegations and the insurance policy at issue demonstrates that the amount in

controversy surpasses the jurisdictional threshold for this Court to exercise jurisdiction based on


DEFENDANT COLONY INSURANCE COMPANY’S
NOTICE OF REMOVAL TO FEDERAL COURT                                                              Page 2
     Case 4:19-cv-00047-ALM Document 1 Filed 01/21/19 Page 3 of 5 PageID #: 3



diversity. Federal law provides that “[In] the event that the initial pleading does not control,

§1446(c)(2)(B) provides that removal is proper where a sufficient amount in controversy is

supported by a preponderance of the evidence.” Olga Gabriel v. Allstate Tex. Lloyds, 2013 WL

12140286 at *3 (5th Cir. 2013). “[T]he test is whether it is more likely than not that the amount

of the claim will exceed [the jurisdictional threshold].” St. Paul Reinsurance Co., Ltd. V.

Greenburg, 134 F.3d 1250, 1254, n. 13 (5th Cir. 1998).

        Plaintiff states that it is “entitled to recovery of $49,500, plus 18% interest per annum,

plus reasonable attorneys’ fees and costs.” See Tab 4, p. 18 ¶ 47. In addition, pursuant to Texas

Insurance Code Chapter 541, claims for breach of the duty of good faith allow for statutory

penalties in the amount of three times the amount of actual damages. Plaintiff has specifically

pleaded that it seeks an award for “Statutory Penalties and Interest” which, pursuant to the Texas

Insurance Code, places the amount in controversy well beyond the $75,000 jurisdictional

threshold. See Tab 4, p. 19. In addition, the policy limits for the insurance policy at issue

comprise of $1,000,000.00 in coverage. Attached hereto as Exhibit A is a true and correct copy

of the declaration page of the Policy.

        As such, the amount in controversy far exceeds the $75,000 threshold required to invoke

this Court’s jurisdiction. 28 U.S.C. § 1332(A); see Greenberg, 134 F.3d at 1253 (noting the

district court examines the complaint to determine whether it is facially apparent that the claim

exceeds the jurisdictional minimum; also noting that a court may consider the governing policy

limits in evaluating whether the amount in controversy requirement has been met to exercise

diversity jurisdiction); see also KVOS, Inc. v. Associated Press, 299 U.S. 269, 277 (1936)

(holding allegation in pleading is sufficient to establish amount in controversy).

5.      The Removal is Procedurally Correct


DEFENDANT COLONY INSURANCE COMPANY’S
NOTICE OF REMOVAL TO FEDERAL COURT                                                          Page 3
     Case 4:19-cv-00047-ALM Document 1 Filed 01/21/19 Page 4 of 5 PageID #: 4



        Pursuant to 28 U.S.C. Section 1446(a) and Local Rule 81,              Colony provides the

following:

               1. An index of matters being filed is attached hereto;

               2. List of all parties in this case (including their party type and which parties

                   have requested a jury trial); the current status of the removed case (including

                   the name and address of the court from which the case was removed); and the

                   name, bar number, address and telephone number of each party’s attorneys as

                   Tab 1;

               3. Copy of the state court docket sheet as Tab 2;

               4. There have been no orders signed by the state judge;

               5. All executed process in this matter as Tab 3;

               6. All pleadings asserting causes of action and all answers to such pleadings as

                   Tab 4; and

               7. Civil Cover Sheet.

        Pursuant to 28 U.S.C. Section 1446(d), promptly after Colony files this Notice of

Removal, written notice of the filing will be given to Plaintiff and Hallmark, and a true copy of

this Notice of Removal will be filed with the Clerk of the 296th Judicial District Court of Collin

County, Texas, the state court from which this action was removed.

6.      Relief Requested

        This notice was filed timely. The amount in controversy exceeds $75,000. Complete

diversity of citizenship exists as to Plaintiff and Defendants. This Court has jurisdiction over this

action pursuant to 28 U.S.C. Section 1332(a). Accordingly, the action is properly removed

pursuant to 28 U.S.C. Section 1441.


DEFENDANT COLONY INSURANCE COMPANY’S
NOTICE OF REMOVAL TO FEDERAL COURT                                                            Page 4
   Case 4:19-cv-00047-ALM Document 1 Filed 01/21/19 Page 5 of 5 PageID #: 5



       Defendant Colony Insurance Company respectfully requests that the United States

District Court for the Eastern District of Texas, Sherman Division, file this Notice of Removal,

assume jurisdiction of this lawsuit, and issue all such further orders and processes as may be

necessary.

                                            Respectfully submitted,

                                             /s/ Stephen A. Melendi
                                            Stephen A. Melendi
                                            State Bar No. 24041468
                                            stephenm@tbmmlaw.com
                                            Matt Rigney
                                            State Bar No. 24068636
                                            mattr@tbmmlaw.com
                                            Jibril Greene
                                            State Bar No. 24093774
                                            jibrilg@tbmmlaw.com

                                            TOLLEFSON BRADLEY MITCHELL & MELENDI, LLP
                                            2811 McKinney Avenue, Suite 250 West
                                            Dallas, Texas 75204
                                            (214) 665-0100 Telephone
                                            (214) 665-0199 Facsimile

                                            ATTORNEYS FOR DEFENDANT COLONY
                                            INSURANCE COMPANY




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will electronically send notification to all

counsel of record.

                                            /s/ Stephen A. Melendi
                                            Stephen A. Melendi




DEFENDANT COLONY INSURANCE COMPANY’S
NOTICE OF REMOVAL TO FEDERAL COURT                                                        Page 5
